957 F.2d 301
UNITED STATES of America, Plaintiff-Appellee,v.William J. BENSON, Defendant-Appellant.
No. 90-1572.
United States Court of Appeals,Seventh Circuit.
Feb. 14, 1992.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division;  Paul E. Plunkett, Judge.
Ruben Castillo, Joel D. Bertocchi (argued), Asst. U.S. Attys., Crim. Div., Barry R. Elden, Asst. U.S. Atty., Crim. Receiving, Appellate Div., Chicago, Ill., for plaintiff-appellee.
Jeffrey A. Dickstein (argued), Missoula, Mont., for defendant-appellant.
Prior report:  7th Cir., 941 F.2d 598.
Before MANION, Circuit Judge.


1
This matter comes before the court for its consideration of the following documents:


2
1. "GOVERNMENT'S MOTION FOR CLARIFICATION OF MANDATE" filed herein on 2/5/92, by counsel.


3
2. "APPELLANT'S OBJECTION TO GOVERNMENT'S MOTION FOR CLARIFICATION OF MANDATE" filed herein on 2/14/92, by counsel.


4
On consideration thereof,


5
IT IS ORDERED that the mandate in this appeal issued on 1/22/92 is RECALLED.   The court's opinion issued 8/27/91 is amended as follows:


6
On page 615 the court's disposition now reads "REVERSED" but should read "REVERSED and REMANDED".   The clerk of this court will reissue the mandate forthwith.   The clerk of the district court shall retain the record.